 



EXHIBIT 10.53
WAIVER AND AMENDMENT AGREEMENT
     THIS WAIVER AND AMENDMENT AGREEMENT (“Agreement”) dated as of February 7,
2008, by and between ProxyMed, Inc., a Florida corporation doing business as
MedAvant (“Parent”), ProxyMed Transaction Services, Inc. (f/k/a MedUnite, Inc.),
a Delaware corporation (“PTS”), ProxyMed Lab Services LLC (f/k/a Key
Communications Service, Inc.), a Delaware limited liability company ) (“PLS” and
together with Parent and PTS, the “Companies” and each, a “Company”), LV
Administrative Services, Inc., as administrative and collateral agent (“Agent”)
on behalf of Laurus Master Fund, Ltd., a Cayman Islands company (“Laurus”).
BACKGROUND
     The Companies and Laurus are parties to a Security and Purchase Agreement,
dated as of December 6, 2005 (as amended, modified, restated or supplemented
from time to time, the “Security Agreement”) pursuant to which Lender provides
the Companies with certain financial accommodations.
     There are various Events of Default that may now exist under the Security
Agreement and the Ancillary Agreements referred to therein (as amended,
modified, restated or supplemented from time to time, collectively, the
“Documents”) as listed on Exhibit A annexed hereto (“Designated Defaults”) by
reason of which Laurus has no obligation to make any additional Revolving Loans
and Laurus has the full legal right to exercise its rights and remedies under
the Security Agreement. The Companies have requested that Laurus waive the
Designated Defaults and that Laurus continue to make Revolving Loans to the
Companies. Laurus is prepared to waive the Designated Defaults and continue to
make Revolving Loans to the Companies on the terms and conditions set forth
below.
AGREEMENT
     In consideration of the foregoing and of the mutual promises and covenants
herein contained, it is agreed:
     1. Definitions. All capitalized terms not otherwise defined herein shall
have the meanings given to them in the Security Agreement.
     2. Acknowledgement. Each Company acknowledges that the Designated Defaults
have occurred and exist as of the date hereof, that any and all cure periods set
forth in the Documents have expired, and each Company is unconditionally
obligated to pay, jointly and severally, all of its liabilities to Laurus
including all Obligations, all without defense, setoff or counterclaim of any
kind or nature whatsoever.
     3. Outstanding Obligations. Each Company hereby affirms and acknowledges
that (i) as of February 4, 2008, there is presently outstanding loans and
advances in the aggregate principal amount of $4,059,115.70, together with
accrued interest thereon and costs and expenses
Waiver and Amendment

 



--------------------------------------------------------------------------------



 



(collectively, the “Amount”) and (ii) the Amount is a valid obligation of the
Companies and is due and owing without defense, claim, setoff or counterclaim of
any kind or nature whatsoever.
     4. Waiver. Agent, on behalf of Laurus, hereby waives the Designated
Defaults.
     5. Covenants of the Companies. From and after the date hereof through and
including the date upon which all Obligations owing to Laurus and its affiliates
by the Companies shall have been paid in full, unless otherwise waived, the
Companies shall:
          (a) Companies covenant and agree to continue to retain a workout
consulting firm selected by Companies and acceptable to Laurus (the
“Consultant”). Companies shall fully cooperate with the Consultant and shall
authorize the Consultant to provide such information and reports from time to
time with respect to Companies and its financial condition, business, assets,
liabilities and prospects, as Laurus shall from time to time request. All fees
and expenses of the Consultant shall be solely the responsibility of Companies
and in no event shall Laurus have any liability or responsibility for the
payment of any such fees or expenses, nor shall Laurus have any obligation or
liability to Companies or any other person by reason of any acts or omissions of
the Consultant.
     6. Amendments to Security Agreement. Subject to the conditions precedent
set forth in Section 18 hereof, the Security Agreement is hereby amended as
follows:
          (a) The Security Agreement is hereby amended by inserting the
following new Section 2(a)(vii) immediately following existing Section 2(a)(vi):
     “(vii) During the period from February 29, 2008 through April 30, 2008, at
the time of each requested borrowing by the Companies, but no less frequently
than weekly the Companies shall submit a report, reasonably satisfactory in form
and substance to Laurus’ (each, a “Cumulative Transaction Report”) stating that
(1) the Companies’ “cumulative transactions” and “cumulative cash receipts” for
the period commencing on February 7, 2008 through the date immediately prior to
the submission of the applicable Cumulative Transaction Report are no more than
five percent (5%) less than the projected targets for such “cumulative
transactions” and “cumulative cash receipts” set forth in the Approved Budget;
and (2) estimated “revenues” (which such estimates shall be made by the Company
in good faith), for the period commencing on February 7, 2008 through the date
immediately prior to the submission of the applicable Cumulative Transaction
Report are no more than fifteen percent (15%) less than the projected targets
for such “revenues set forth in the Approved Budget; (3) on the first business
day of each month on and after the date hereof, that the Companies’ actual
:revenues” for the prior month period on a cumulative basis are no more than 5%
less than the projected targets for such “revenues” set forth in the Approved
Budget. The failure of the Companies to comply with any of clauses (1), (2) or
(3) above shall result in a “Budget Violation” which shall reduce the applicable
Formula Amount as further described in the definition of “Formula Amount.”
Waiver and Amendment

2



--------------------------------------------------------------------------------



 



          (b) The definitions of “Formula Amount,” “Maximum Availability Amount”
and “Revolving Loan Term” appearing in Annex A to the Security Agreement are
hereby deleted in their entirety and the following new definitions are inserted
in lieu thereof:
     “‘Formula Amount’ means, subject to Section 2(a)(vii) of the Agreement,
(i) for the period commencing on February 7, 2008 through and including
February 29, 2008, $5,200,000, (ii) for the period commencing on March 1, 2008
through and including March 15, 2008, $5,700,000 and (iii) for the period
commencing on March 16, 2008 through and including the expiration of the
Revolving Loan Term, $6,200,000; provided that, notwithstanding the foregoing,
in the event that a Budget Violation has occurred and is continuing, the Formula
Amount shall remain at or be reset to $5,200,000, as applicable, through
expiration of the Revolving Loan Term.”
     “‘Maximum Availability Amount’ means $6,200,000.”
     “‘Revolving Loan Term’ means the Closing Date through the close of business
on April 30, 2008.”
          (c) The following definition of “Approved Budget” is hereby added to
Annex A to the Security Agreement in the appropriate alphabetical order.
     “‘Approved Budget’ means the Companies’ budget for the period ending on
April 30, 2008 attached hereto as Exhibit D.”
          (d) The Security Agreement is hereby amended by attaching the
“Approved Budget” set forth in Exhibit B hereto to the Security Agreement as new
Exhibit D.
     7. Amendments to Revolving Note. Subject to the conditions precedent set
forth in Section 18 hereof, the Revolving Note is hereby amended as follows:
          (a) Section 1.1 of the Revolving Note is hereby amended by deleting
said Section 1.1 in its entirety and inserting the following new Section 1.1 in
lieu thereof:
     “1.1 Contract Rate. Subject to Section 2.2, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a rate per annum equal to the Contract Rate (as hereafter defined). Interest
shall be (i) calculated on the basis of a 360 day year, and (ii) payable
monthly, in arrears, commencing on March 1, 2008 on the first business day of
each consecutive calendar month thereafter through and including the Maturity
Date, and on the Maturity Date, whether by acceleration or otherwise. For
purposes hereof, the term “Contract Rate” shall mean a fixed rate of twelve per
cent (12%) per annum.
     8. Early Termination Payment. In connection with the reduction of the
Maximum Availability Amount from $18,000,000 to $6,200,000 (the “Partial
Reduction”) and in accordance with the existing terms and conditions of the
Security Agreement relating to a partial termination of the Maximum Availability
Amount prior to expiration of the Revolving Loan
Waiver and Amendment

3



--------------------------------------------------------------------------------



 



Term, the Companies hereby agree, jointly and severally, to pay to Laurus
$472,000 (i.e. 4.0% of $11,800,000) by wire transfer in immediately available
funds, which amount shall be in addition to all other outstanding Obligations
from time to time owing by the Companies to Laurus. Laurus hereby agrees and
acknowledges that it has received as of the date hereof the $472,000 payment
referenced above as made in connection with the Partial Reduction effected in
Section 8(b) above.
     9. Representations and Warranties. Each Company hereby represents and
warrants as follows:
          (a) This Agreement, the Security Agreement and all other Documents are
and shall continue to be legal, valid and binding obligations of each Company
and are enforceable against each Company in accordance with their respective
terms.
          (b) Each Company has the corporate or limited liability company power,
as applicable, and has been duly authorized by all requisite corporate and
company action, as applicable, to execute and deliver this Agreement and to
perform its obligations hereunder. This Agreement has been duly executed and
delivered by each Company.
          (c) Each Company’s execution, delivery and performance of this
Agreement does not and will not (i) violate any law, rule, regulation or court
order to which any Company is subject, (ii) conflict with or result in a breach
of any Company’s Articles/Certificate of Incorporation, by-laws, Articles of
Formation or Operating Agreement, as applicable, or any agreement or instrument
to which any Company is a party or by which it or its properties are bound or
(iii) result in the creation or imposition of any lien, security interest or
encumbrance on any property of any Company, whether not owned or hereafter
acquired, other than liens in favor of Laurus or Agent.
          (d) No Company has any defense, counterclaim or setoff with respect to
the Documents.
          (e) The Designated Defaults are the only Events of Default existing
under the Security Agreement and the Documents as of the date hereof and no
other Events of Default would exist after giving effect to this Agreement.
          (f) The recitals set forth in the Background paragraph above are
truthful and accurate and are an operative part of this Agreement.
          (g) Laurus has and will continue to have a valid first priority lien
and security interest in all Collateral, and each Company expressly reaffirms
all security interests and liens granted to Laurus and/or Agent pursuant to the
Documents.
     10. Reaffirmation. Upon the effectiveness of this Agreement, each Company
hereby reaffirms all covenants, representations and warranties made in the
Documents and acknowledges that all such covenants, representations and
warranties shall be deemed to have been remade and are true and correct as of
the effective date of this Agreement, except with respect to the Defined
Defaults.
Waiver and Amendment

4



--------------------------------------------------------------------------------



 



     11. Release. Each Company hereby releases, remises, acquits and forever
discharges Laurus and Agent and Laurus’ and Agent’s employees, agents,
representatives, consultants, attorneys, fiduciaries, officers, directors,
partners, predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the “Released Parties”), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, for or because of
any matter or things done, omitted or suffered to be done by any of the Released
Parties prior to and including the date of execution hereof, and in any way
directly or indirectly arising out of or in any way connected to this Agreement
or the Documents (all of the foregoing hereinafter called the “Released
Matters”). Each Company acknowledges that the agreements in this Section are
intended to be in full satisfaction of all or any alleged injuries or damages
arising in connection with the Released Matters.
     12. Effect and Construction of Agreement. Except as expressly provided
herein, the Documents shall remain in full force and effect in accordance with
their respective terms, and this Agreement shall not be construed to:
          (a) impair the validity, perfection or priority of any lien or
security interest securing the Obligations;
          (b) waive or impair any rights, powers or remedies of Laurus and/or
Agent under, or constitute a waiver of, any provision of the Documents; or
          (c) constitute an agreement by Laurus and/or Agent or require Laurus
and/or Agent to extend the term of the Revolving Note or the time for payment of
any of the Obligations.
     13. Conflicts. In the event of any express conflict between the terms of
this Agreement and any of the Documents, this Agreement shall govern.
     14. Presumptions. Each Company acknowledges that it has consulted with and
been advised by its counsel and such other experts and advisors as it has deemed
necessary in connection with the negotiation, execution and delivery of this
Agreement and has participated in the drafting hereof. Therefore, this Agreement
shall be construed without regard to any presumption or rule requiring that it
be construed against any one party causing this Agreement or any part hereof to
be drafted.
     15. Conditions of Effectiveness. This Agreement shall become effective upon
satisfaction of the following conditions precedent: Agent shall have received
(i) one original copy of this Agreement executed by each Company.
     16. Entire Agreement. This Agreement sets forth the entire agreement among
the parties hereto with respect to the subject matter hereof. No Company has
relied on any agreements,
Waiver and Amendment

5



--------------------------------------------------------------------------------



 



     17. representations, or warranties of Laurus, except as specifically set
forth herein. Any promises, representations, warranties or guarantees not herein
contained and hereinafter made shall have no force and effect unless in writing,
signed by each party hereto. Each Company acknowledges that it is not relying
upon oral representations or statements inconsistent with the terms and
provisions of this Agreement.
     18. Further Assurance. Each Company shall execute such other and further
documents and instruments as Laurus and/or Agent may reasonably request to
implement the provisions of this Agreement.
     19. Benefit of Agreement. This Agreement shall be binding upon, inure to
the benefit of and be enforceable by the parties hereto and their respective
permitted successors and assigns as set forth in the Security Agreement and the
other Documents. No other person or entity shall be entitled to claim any right
or benefit hereunder, including, without limitation, any third-party beneficiary
of this Agreement. Laurus’ and Agent’s agreement to forbear from enforcing
certain of its remedies does not in any manner limit the Companies’ obligations
to comply with, and Laurus’ and Agent’s right to insist upon compliance with,
each and every one of the terms of the Security Agreement and the other
Documents except as specifically modified herein.
     20. Severability. The provisions of this Agreement are intended to be
severable. If any provisions of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
enforceability without in any manner affecting the validity or enforceability of
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
     21. Governing Law, Jurisdiction, Venue. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York. Any judicial
proceeding brought by or against any Company with respect to this Agreement or
any related agreement may be brought in any court of competent jurisdiction in
the State of New York, County of New York, United States of America, and, by
execution and delivery of this Agreement, each Company accepts for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement. Nothing herein
shall affect the right to serve process in any manner permitted by law or shall
limit the right of Laurus or Agent to bring proceedings against any Company in
the courts of any other jurisdiction. Each Company waives any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. Any judicial proceeding by any Company against Laurus and/or Agent
involving, directly or indirectly, any matter or claim in any way arising out
of, related to or connected with this Agreement or any related agreement, shall
be brought only in a federal or state court located in the County of New York,
State of New York.
     22. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT, THE
Waiver and Amendment

6



--------------------------------------------------------------------------------



 



DOCUMENTS OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, THE DOCUMENTS OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. IN
ADDITION, EACH PARTY WAIVES THE RIGHT TO CLAIM OR RECOVER IN ANY SUCH SUIT,
ACTION OR PROCEEDING ANY DAMAGES OTHER THAN OR IN ADDITION TO ACTUAL DAMAGES.
     23. Counterparts; Telecopied Signatures. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original and all of
which taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.
     24. Survival. All representations, warranties, covenants, agreements and
undertakings of each Company contained herein shall survive the repayment of all
outstanding Obligations.
     25. Amendment. No amendment, modification, rescission, waiver or release of
any provision of this Agreement shall be effective unless the same shall be in
writing and signed by the parties hereto.
     26. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
Waiver and Amendment

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and
year first written above.

            PROXYMED, INC.
      By:   /s/ Peter E. Fleming, III         Name:   Peter E. Fleming, III     
  Title:   EVP & General Counsel        PROXYMED TRANSACTION SERVICES, INC.
      By:   /s/ Peter E. Fleming, III         Name:   Peter E. Fleming, III     
  Title:   EVP & General Counsel        PROXYMED LAB SERVICES LLC
By: Proxymed Transaction Services, Inc., its sole member
      By:   /s/ Peter E. Fleming, III         Name:   Peter E. Fleming, III     
  Title:   EVP & General Counsel        LV ADMINISTRATIVE SERVICES, INC., as
Agent
      By:   /s/ Scott Bleustein       Name:   Scott Bleustein       Title:  
Authorized Signatory     

          AGREED AND ACKNOWLEDGED:

LAURUS MASTER FUND, LTD.
By: Laurus Capital Management, LLC, its investment manager
    By:   /s/ Scott Bleustein     Name:   Scott Bleustein     Title:  
Authorized Signatory   

Waiver and Amendment

8



--------------------------------------------------------------------------------



 



         

EXHIBIT A
[DESIGNATED DEFAULTS]
The Events of Default that may have arisen solely as a result of the failure of
the Companies to, on or prior to November 16, 2007, deliver to Laurus copies of
a second asset purchase agreement, duly authorized and executed by each of the
parties thereto (the “Second PA”), as required under the terms and conditions
set forth in the Overadvance Side Letter, dated as of October 10, 2007 by and
among the Companies, certain other former Subsidiaries of the Parent and Laurus.
Waiver and Amendment

 



--------------------------------------------------------------------------------



 



EXHIBIT B
APPROVED BUDGET
[Form attached to Term Sheet to be attached]
Waiver and Amendment

 